Citation Nr: 1220779	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for a lower back condition.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a bilateral hearing loss.

6.  Entitlement to service connection for a headache disorder.  

7.   Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August to November 2003; from June 2004 to November 2005; from October to November 2006; from January to February 2007; and from March to April 2007. 

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record shows that the Veteran, a member of the National Guard, has had at least two periods of active duty as a combat engineer, with at least one tour of duty in Iraq.  He received an Army Commendation Medal following a tour in 2005 in Iraq.  In July 2006, he filed claims for service connection for the disabilities listed above.  

The RO has scheduled the Veteran for several VA examinations in conjunction with these claims.  The Veteran has not, however, reported for any of these examinations.  Hence, the RO denied the claims based on the existing evidence of record pursuant to 38 C.F.R. § 3.655.  While the RO's action is understandable, the Veteran's service personnel records indicate that he was ordered to active duty to participate in Border Security Operations in Arizona on three occasions during 2006 and 2007.  It is also possible that he has been subject to still additional periods of active duty.  Consequently, the appellant may not have received the notices to report for the VA examinations.  Accordingly, on remand, the Veteran should be given an additional opportunity to report for these VA examinations.  

It also is not entirely clear whether the Veteran's complete service treatment records are associated with the claims file.  After receiving a negative National Personnel Records Center response to a request for records pertaining to the Veteran's first period of active duty, the RO received fifteen pages of certified copies of service treatment records from the Veteran's National Guard unit.  It is not, however, clear whether these documents constitute the complete service treatment records for the Veteran's first two periods of active duty.  Accordingly, on remand, the AMC/RO should make additional requests for service treatment records by corresponding with the National Personnel Records Center, the Veteran's National Guard units and all other applicable sources.   The AMC/RO should also obtain an updated copy of the Veteran's service personnel file.

Additionally, an August 2008 Philadelphia VA Medical System -compensation and pension examinations' log appears to indicate that the Veteran had completed several examinations.  There are, however, no examination reports of record and subsequent RO adjudications indicate that the Veteran never reported for any VA examinations.  Thus, on remand, the AMC/RO should clarify for the record whether or not the Veteran underwent those examinations.  If he did, the examination reports should be associated with the claims file.  

Further, prior to arranging for the current examinations, the AMC/RO should ask the Veteran to identify all sources of treatment or evaluation he has received for hearing loss, tinnitus, a lower back disability, headaches, lung/respiratory disability, sleep apnea and PTSD, since his first period of active duty and should secure copies of complete records of the treatment or evaluation from all sources identified.  Because the appellant has been subject to periodic deployments and because a great deal of time has passed since he first filed his claims, the AMC/RO may also want to attempt to contact the Veteran via phone or email to determine his current status and his ability to report for VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify all sources of treatment or evaluation he has received for hearing loss, tinnitus, lower back disability, headaches, lung/respiratory disability, sleep apnea and PTSD since his first period of active duty and should secure copies of complete records of the treatment or evaluation from all sources identified.  The AMC/RO should attempt to contact the Veteran via phone and/or email to determine his current status vis-à-vis the National Guard, and his ability to report for VA examinations.  The AMC/RO must document their efforts to accomplish this instruction.

2.  The AMC/RO should attempt to obtain the complete, the Veteran's complete service personnel file as well as any additional service treatment records from the National Personnel Records Center, his National Guard unit and all other appropriate sources.  In particular, the AMC/RO should request the service treatment records for the Veteran's second period of active duty, from June 2004 to November 2005, from the National Personnel Records Center.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.   The AMC/RO should clarify the August 2008 Philadelphia VA Medical System notation indicating that the Veteran had "completed" a general medical examination, an examination for PTSD and a spine examination.  If the examinations were completed, the AMC/RO should associate the examination reports with the claims file.  If the examinations were not completed, the AMC/RO should note this in the record.  

5.  Thereafter, the AMC/RO should schedule the Veteran for appropriate VA examinations to be conducted by physicians to determine the nature and etiology of his claimed hearing loss, tinnitus, lower back disability, headaches, lung/respiratory disability, sleep apnea and PTSD.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND are to be made available for the examiners to review.  The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiners must specify the date range of the Virtual VA records which were reviewed.  

The examiners must opine whether it is at least as likely as not that any currently diagnosed hearing loss, tinnitus, lower back disability, headache disorder, lung/respiratory disability, sleep apnea and/or PTSD are related to active military service, to include any complaints and findings noted in the service treatment records.  In making this determination, the examiners are to discuss whether there is any relationship between the claimed conditions.  The examiners must provide a complete rationale for all opinions offered.

6.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners have documented their review of all pertinent records on Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once. 

7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2011).

8.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO should readjudicate the remanded issues.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

